DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Heck on 09/27/2021.

The application has been amended as follows: 
In claim 1, line 6, added “of the elongated main body” after “deflectable portion”.


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1, 12 and 20, the prior art fails to disclose, in combination with other limitations of the claim, apparatus and method of inserting a medical instrument into the body of a patient comprises a gripping and pushing device for a medical instrument comprises an elongated body comprises one or more deflectable portions that can be pressed radially inward, the deflectable portions with inner surfaces where elastomeric gripping layers attached at a plurality of axially spaced apart attachment locations, manual pressure to the deflectable portions in between two attachment locations pressing the gripping layers against the shaft and move the shaft longitudinally into the body.
The closest prior art US 5,392,778 to Horzewski discloses guidewire torque device for single-hand manipulation having distal tubular 14 and proximal tubular 15 inserted within distal tubular 14 and having flange 32 of tubular 14 compressing on prongs 21 of tubular 15 for compressing on guidewire 12, US 5,634,475 to Wolvek discloses guidewire delivery assist device and system comprises cylindrical body 30 and grip 32 having plurality of grip member 44 between slits 54 and US 2008/0097362 to Mosler et al. discloses catheter gripping device having gripping members 310 and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHONG SON H DANG/Primary Examiner, Art Unit 3771